        Case 1:20-cv-00365-JFR-KRS Document 9 Filed 05/18/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


 BROOKLYN JOHNSON, INDIVIDUALLY
 AND ON BEHALF OF ALL OTHERS
 SIMILARLY SITUATED,

                       Plaintiff,                 Civil Action No. 1:20-CV-00365-JFR-KRS

 v.

 MOLINA HEALTHCARE, INC. &
 MOLINA HEALTHCARE OF NEW
 MEXICO, INC.,

                       Defendants.


             ORDER GRANTING UNOPPOSED MOTION TO EXTEND TIME

        Upon consideration of the Unopposed Motion to Extend Time to Answer filed by Defendants

Molina Healthcare, Inc. and Molina Healthcare of New Mexico, Inc. (“Defendants”), and the relief

herein being consented to by Plaintiff Brooklyn Johnson, the Court hereby ORD as follows:

        1. Defendants’ motion is GRANTED.

        2. The deadline for Defendants to answer or otherwise respond to the Second Amended

            Complaint is hereby extended through and including May 28, 2020.




                                           KEVIN R. SWEAZEA
                                           UNITED STATES MAGISTRATE JUDGE




ACTIVE 50425749v1
